Title: To James Madison from John Gavino, 5 September 1806
From: Gavino, John
To: Madison, James



No. 31
Sir
Gibraltar 5th: September 1806

I have not had the honour of receiving any of your Commands since my last under 27th: July ultimo No. 30.
I am under the necessity of once more representing to you how much our Citizen Merchants & the Trade suffers by the restraining of Tobaccos from the U. S. being landed and sold at this Port, tho declared by the British Government a free one.  Almost every Vessel that has arrived for some time past has some of it, some small parcells have been placed on the Bay at low Prices which was a chance thing, but no speculator would buy as such number of Vessells have been obliged to go to other Ports in quest of a Market which has oversett their intended Voyage, as it was their object to go to Malaga for Early fruit and the proceeds of the Tobacco was intended as funds.
I have now to report to you the unwaranted proceeding of James Clemmons Master of the Brig Friendship of Lynn in the U. States, Benjamin Ireson Owner who arrived here in May last from Leghorn with a Valuable Cargo for London, but ostensively cleard for Hambrugh (this is the same Vessel & Master that was carried to Algeir some time about January last for want of a new Pass & Consul Lear got her clear on Condition that he was to proceed Direct for the U. S. in Ballast to get her regular Papers after discharging the then Cargo at Leghorn) some days ago said Clemmons, it seems, had a dispute with Charles Smits one of his Mariners, when he took him on board the British Ship of War St. John declaring him to be an Englishman tho it seems he had his Protection.  I sent for Capn: Clemmons and stated to him the impropriety of his Conduct, when he sayd the Man had attempted to stryke him, that he was acquainted with the Commander of the St. John, & put him there by way of punishment, & that he would bring him back to the Brig in 3 or 4 days, in leiu of which he went and paid Smits wages to the English officer, who retains him as Capn: Clemmons declared he was an Englishman.  Cap: Clemmons proceeded two days ago in an unbecoming manner, and was carried to Algiresiras by some Spanish Privateers thro his imprudence &c.
Some days ago three of our Merchant Brigs were brought in for adjudication two were imediately released, but the Falcon, Freeman Atkins Master from Lisbon for Bordeaux with Sugar Rum &ca: was detained for Tryal which came on two days ago, by the Papers the Cargo appeard to be Shipd at Lisbon for account of a House at NewYork but the Captain Declard the Bills Lading were false & Coulourable as it was loaded at the Canarys as freight for Lisbon and from thence for Malta or Palermo for account of said New York house, but that the Consigners at Lisbon gave the Vessel a New Charter to take the Cargo to Bordeaux distroying the former Papers and made others as if had been shipd at Lisbon; wherefore the Judge of the Vice admiralty Court Condemnd the Cargo and freight and liberated the Vessel with the Captain’s adventure.
On the 22d: Ultimo was brought in by two Privateers belonging to this Place the Schooner Mediator James Hollis Master with six Gunns & 14 Men from Baltimore & belonging to said Port loaded with sugar Coffe Dye Wood, & Casia for Malta, on account of having made Resistance.  Capn: Hollis Declard that on seeing the Privateers he Run from them and hoisted his American Collours firing a Gun to Leeward which happend to be shotted as they all were, That the Privateers continued Chasing without shewing Collours and firing at him.  There being little Wind, they came up fast with their sweeps.  He says he haild them repeatedly, which they answerd in a Language which he did not understand and kept firing at him, when he returnd the fire, that they at last boarded and overpowerd him, they Privateers had each a large Gunn, with Small Arms and full of Men.  Capn: Hollis and two of his Men were wounded but of no Consequence, the Privateers had Six Men Wounded, the Surjion of the Constitution attended our Men and are quite recoverd  Capn: Hollis & Mate have gone thro the standing Interrogations, and the Vessel & Cargo are libeld for Tryal.
I herewith have the honor to inclose you one from Consul Simpson of Tanger
The Constitution is gone to Cruise to the Westward and will call at Lisbon to put up here new Rigging.  I have the honor to be with respect Sir, Your most obedt: & most huml: servt

John Gavino


Consul Davis is just arrived.

